       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK


           BOOKER,
                                               Plaintiff,
                                                                                    ORDER
                        - against -
                                                                            16Civ.72(NSR)(PED)



           GRIFFIN, ET AL.,
                                               Defendants.


      PAUL E. DAVISON, U.S.M.J.:


               The Court having referred this case for possible appointment of pro bono discovery


      counsel, the conference scheduled for December 10, 2019 is ADJOURNED until January 14,

      2020, at 10:00 a.m.


               The Court will defer consideration of plaintiff s outstanding requests and all discovery"

      related matters pending a determination as to whether pro bono counsel is available.



      Dated: December 5, 2019
             White Plains, New York




                                                             Pa™TDavison,U.S.M.J.




f-^^^w
J?-^ lr'
